DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 7, 2022.
Currently, claims 1, 18-29, 32-33, 35, and 39 are pending in the instant application, and claims 29, 32-33, 35, and 39 are withdrawn as being drawn to a nonelected invention. Accordingly, claims 1 and 18-28 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

      New Rejections Necessitated by Amendment
Claim Rejections - Improper Markush Grouping
The text of the judicial basis not included in this action can be found in a prior Office action.
Claims 1 and 18-28 are rejected on the basis that it contains an improper Markush grouping of alternatives.  

The Markush grouping of a), b), and c) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and are not shown to be functionally equivalent. In fact, the claims expressly recite that the aptamers in a) specifically target H3, while those in b) specifically target H4. 
In the remarks filed on March 7, 2022, applicant did not provide any rebuttal arguments pointing out why the alternatively recited a), b), and c) belong to a proper Markush grouping.
Accordingly, the instant claims as amended recite an improper Markush grouping of alternatives. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites that the nucleotides of the nucleic acid molecule of claim 1 “are RNA.” It is noted that claim 1 as amended recites specific nucleic acid molecules by SEQ ID NOs, which are “RNA” molecules. See for instance applicant’s elected SEQ ID NO:7741 disclosed in the instant sequence listing as shown below.

    PNG
    media_image1.png
    170
    423
    media_image1.png
    Greyscale

As can be seen above, SEQ ID NO:7741 recited in claim 1 thus also claim 18 is identified as “RNA”. Hence, the “RNA” limitation recited in claim 18 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In the remarks filed on March 7, 2022, applicant points out paragraphs 0100-0102 and Table 1 of the published application for support. In response, it is noted that the experimental data disclosed in the instant specification do not support the structure-function limitation recited in a), b), and c). For instance, the instant claims require that each of KU7, KU8, and KU9 in a) “specifically targets extracellular histone 3 (H3)”. However, the actual experimental data (e.g., Figure 17) demonstrated that each of KU7, KU8, and KU9 has a binding affinity for both H3 and H4 as exemplified in Figure 17 reproduced below.

    PNG
    media_image2.png
    389
    612
    media_image2.png
    Greyscale

Further, Figure 25 (copied below) expressly shows that applicant’s elected species KU7 (SEQ ID NO:7741) has a binding affinity to H2B as well as H1. As such, the data disclosed in the instant specification does not whatsoever describe that KU7 “specifically targets” H3. 

    PNG
    media_image3.png
    311
    744
    media_image3.png
    Greyscale

or H4. See claim 1 of the ‘410 patent copied below.

    PNG
    media_image4.png
    256
    402
    media_image4.png
    Greyscale

“If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
Accordingly, the mere appearance of the newly recited limitations in the specification (e.g., paragraphs 0100-0102 of the published application pointed out by applicant) is not sufficient to describe the required structure-function limitation such that applicant’s elected species KU7 (SEQ ID NO:7741) “specifically targets extracellular histone 3 (H3)”. 
In view of the foregoing, the specification fails to reasonably convey that the instant co-inventors had possession of the subject matter as now claimed at the time of filing.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/DANA H SHIN/Primary Examiner, Art Unit 1635